Citation Nr: 0006790	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original rating greater than zero 
percent for a disorder characterized as residuals of vaginal 
polyp removal.  

2.  Entitlement to an original rating greater than 10 percent 
for a chronic urinary tract infection disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1987.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in November 
1997 by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where, in pertinent 
part, service connection was established for residuals of 
vaginal polyps and chronic urinary tract infections.  The 
veteran's chronic urinary tract infection disorder was 
evaluated as 10 percent disabling, and a noncompensable 
evaluation was assigned for her residuals of vaginal polyps 
condition.  This matter was then remanded in May 1999 for 
additional development of the evidence.  That action being 
complete, the case is now returned for our review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A disorder characterized as residuals of a vaginal polyp 
removal is manifested primarily by "no residual problem from 
the cervical polyp."

3.  A chronic urinary tract infection disability is 
manifested primarily by the veteran awakening to void four to 
five times per night; no obstructed voiding or urine leakage 
is shown.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected residuals of a vaginal polyp disorder are 
not met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, Diagnostic Codes 7628 (1999).

2.  The criteria for a 20 percent disability rating for 
service-connected residuals of a urinary tract infection are 
met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, Diagnostic Codes 7512 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, these claims are plausible.  She has 
not alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with her claims folder, are available.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
these claims has been satisfied.

The veteran contends, in essence, that her disabilities are 
of a greater severity than reflected by the current 
evaluations.  As indicated above, these issues were remanded 
for further development of the evidence in May 1999.  That 
development action being complete, they are again presented 
for our review.  

The RO, in an October 1997 rating action, established service 
connection for a disorder characterized as residuals of 
vaginal polyp removal, evaluated under Diagnostic Code 7628, 
and for a chronic urinary tract infection disability, 
currently evaluated under 7512.  The RO noted that the 
medical evidence showed that the veteran underwent a tubal 
ligation in 1983, prior to her entry into active service.  
The veteran's service medical records (SMRs) show that she 
also underwent a procedure to have a right vaginal polyp 
removed in May 1985.  The pathology report reveals a 
diagnosis of "mucosa, vaginal, excisional biopsy: benign 
polyp."  An additional record reveals that the veteran was 
diagnosed with a right vaginal polyp and with "dyspareunia 
secondary to Diagnosis #1", after a vaginal polypectomy.  

The severity of a gynecological disorder is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.116 
(1999) (Schedule); and the severity of a genitourinary system 
disorder is ascertained, for VA rating purposes, by 
application of the criteria set forth in 38 C.F.R. § 4.115 
(b) (1999) (Schedule).  The veteran's disorders were 
evaluated under Diagnostic Code 7628, which contemplates 
benign neoplasms of the gynecological system or breast 
according the impairment in function of the urinary or 
gynecological systems, or skin; and under Diagnostic Code 
7512, which contemplates cystitis.  

The report of the veteran's May 1997 VA compensation and 
pension examination shows that the examiner obtained a 
history from the veteran of having a urinary tract infection 
"all the time."  The veteran also stated, in essence, that 
she would have an infection continuously for two months, with 
the infection returning, and that she necessitated treatment 
with antibiotics every six months.  She also reported urgency 
and dysuria.  (Difficulty or pain in urination.  STEDMAN'S 
MEDICAL DICTIONARY, 26th Edition, Williams & Wilkins, Baltimore.)  
The findings on physical examination were that the veteran's 
abdomen revealed mild suprapubic tenderness, no rebound 
tenderness, and there was no CVA tenderness.  The pertinent 
diagnosis was "[h]istory of recurrent urinary tract 
infections."  As we noted in our prior Remand, reports of 
laboratory examinations were appended to the examination 
report without interpretation.  Specifically, the report of 
her urine labs shows that her urine blood was reported as 
"2+", her urine WBC [white blood cell] count was "8-10 H", 
urine RBC [red blood cell] count was "5-6 H", squamous 
epithelial was reportedly "MOD", "TRAN. EP" was "OCC", 
urine mucus was "2+", and urine bacteria was "Few".  A 
bacteriology final report revealed that the veteran's culture 
and sensitivity examinations showed 'gram positive cocci x 2' 
and 'tiny growth resembling diphtheroids'.  A scheduled 
cystitis examination was canceled due to "adequate medical 
evidence".  Again however, our review of the claims folder 
did not show that the veteran's examination results had been 
interpreted or evaluated in reaching a clinical diagnosis.  

An additional report, also dated May 1997, is of record and 
shows that the examination of the veteran's vagina, cervix, 
uterus and adnexa revealed no tenderness or mass, and that 
the rectal examination confirmed the above.  The diagnosis 
was post hysterectomy normal findings.  The examiner also 
noted that the veteran had no residual problem from the 
cervical polyp.  

The medical evidence next shows that the veteran was 
evaluated in June 1999.  The private physician noted that 
review of the veteran's GI system was negative, and that she 
complained of painful and frequent urination as well as 
painful intercourse.  The impression was "[b]ladder pain, 
rule out interstitial cystitis".  The examiner recommended 
that a cystoscopy be done by a urologist with the specific 
intent of looking for interstitial cystitis, as it "could 
often be missed during a routine cystoscopy."  

Additional urology procedures were performed on the veteran, 
the VA report of which is dated August 1999.  That record 
shows that an "IVP" and nephrotomograms were performed.  

A VA note dated October 1999 reveals that the veteran 
complained of dysuria and frequency with incontinence and 
hesitancy.  A VA record dated November 1999 notes that a CMG 
[cystometrogram] was completed and that the veteran did not 
leak with Valsalva or coughing.  Under the assessment/plan 
section of the note, the examiner noted that the veteran did 
"not have objective evidence to support IC [interstitial 
cystitis] at this time."  

Finally, the record shows that the RO aptly obtained the 
requested medical information as outlined in the May 1999 
Remand.  Specifically, the record shows that the veteran's 
medical records were reviewed, and a report was prepared, in 
December 1999.  That report noted that:

The laboratory findings and their 
relevance to the veteran's chronic 
urinary tract infection a[nd] cystitis 
disorder of May 1999 were reviewed.  The 
veteran did indeed have a urinalysis as 
well as culture and sensitivity that 
revealed that she had a urinary tract 
infection at the time of the examination.  

The examiner also noted that a review of the veteran's 
history and laboratory results revealed that the cystometrics 
ruled out urine leakage.  There was increased frequency, 
however, there was no evidence of obstructed voiding.  The 
veteran did have a history of daytime voiding of 
approximately six times, and at night four to five times.  
The examiner noted that although the veteran was treated both 
with antibiotics and urine anesthetics, "[h]er treatment is 
on an outpatient basis with oral medication and does not 
require hospitalization or IV antibiotics."  

The examiner concluded that there was evidence to support 
recurrent urinary tract infection requiring antibiotic use, 
but that there were other times when the veteran was still 
symptomatic with the urine culture and sensitivity showing no 
growth, and that all "examination on the part of urology 
including IVPs and cystoscopy have been unable to diagnose, 
[a] presumptive diagnosis of interstitial cystitis[,] which 
would manifest itself with similar symptoms."  

As indicated above, the veteran's residuals of her vaginal 
polyp removal are evaluated under Diagnostic Code 7628, which 
provides that benign neoplasms of the gynecological system 
are to be rated according to impairment in the function of 
the urinary or gynecological systems, or skin.  However, we 
must point out that the medical evidence does not show such 
an impairment in function.  The May 1997 report shows that 
the examination of the veteran's vagina, cervix, uterus and 
adnexa revealed no tenderness or mass, and that the rectal 
examination confirmed the above.  The diagnosis was post 
hysterectomy normal findings.  Specifically, the examiner 
found that the veteran had no residual problem from the 
cervical polyp.  Thus, the medical evidence simply does not 
show that a compensable evaluation is warranted for the 
residuals of the veteran's vaginal polyp removal.  

Turning to the veteran's claim that an evaluation greater 
than 10 percent is warranted for a chronic urinary tract 
infection disability, we again note that the veteran's 
disorder is contemplated under Diagnostic Code 7512, which 
evaluates a cystitis disability as a voiding dysfunction.  A 
voiding dysfunction is in turn evaluated on the particular 
condition of urine leakage, frequency, or obstructed voiding.  

The medical evidence does not show that the veteran's 
disability is manifested by urine leakage or obstructed 
voiding.  Specifically, the VA record dated November 1999 
noted that a CMG [cystometrogram] was completed, and that the 
veteran did not leak with Valsalva or coughing.  
Additionally, the examiner, in the December 1999 report, also 
noted that a review of the veteran's history and laboratory 
results revealed that the cystometrics "ruled out urine 
leakage."  Although the veteran reported increased 
frequency, "there was no evidence of obstructed voiding."  
Thus, the veteran's disability must be evaluated on the basis 
of frequency.  

A voiding dysfunction that manifests urinary frequency is 
evaluated as 40 percent disabling when there is a daytime 
voiding interval of less than one hour, or when the veteran 
is awakened to void five or more times per night.  A daytime 
voiding interval of between one and two hours, or one where 
the veteran is awakened to void three to four times per 
night, contemplates a 20 percent evaluation.  A daytime 
voiding interval of between two and three hours, or one where 
the veteran awakens to void two times per night, is 
contemplated as 10 percent disabling.  

The December 1999 report shows that the examiner's review of 
the veteran's records revealed that she reported a history of 
a "daytime voiding of approximately six times, and at night 
four to five times."  Although this history does not show 
that the veteran had a daytime voiding interval of between 
one and two hours, it does reflect that she is apparently 
awakened at night between four and five times due to her 
voiding dysfunction.  As the above criteria contemplates a 
situation where the veteran must meet either the daytime 
voiding interval of between one and two hours or must meet 
the criteria of awakening to void three to four times per 
night (as opposed to meeting the daytime interval and the 
nighttime interval), 38 C.F.R. § 4.115(a), we determine, in 
order to afford the veteran the benefit of every doubt, that 
a 20 percent evaluation for the veteran's voiding dysfunction 
disability should be assigned.  38 C.F.R. §§ 3.102, 4.03 
(1999).  

However, we also conclude that the criteria for an evaluation 
greater than 20 percent are not established by the evidence 
of record.  First, as indicated above, the medical evidence 
clearly rules out both evaluations based on urine leakage and 
obstructed voiding, so that those criteria are inapplicable 
to this case.  In addition, the evidence does not show that 
the veteran's voiding dysfunction is productive of a daytime 
voiding interval of less than one hour, or that she awakens 
to void five or more times per night.  We note that the 
veteran reported voiding between four to five times per 
night, and that the rating criteria contemplates a 20 percent 
evaluation for a disability where the veteran awakens to void 
between three and four times per night, and that they 
contemplate a 40 percent evaluation only where the veteran 
awakens to void five or more times per night.  However, there 
is no evidence to show that the veteran awakens to void five 
or more times each night, in fact, the evidence shows only 
that she voids somewhere between four and five times per 
evening.  Therefore, an evaluation greater than 20 percent is 
simply not shown by the evidence of record.  Thus, we find 
that her disability picture most closely approximates a 20 
percent evaluation.  38 C.F.R. § 4.7 (1999).  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1998) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.



ORDER

Entitlement to a compensable evaluation for a disorder 
characterized as residuals of vaginal polyp removal is 
denied.  

Entitlement to an 20 percent evaluation for a chronic urinary 
tract infection disability granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

